Citation Nr: 0934745	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  97-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for polymyositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In July 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In November 2006, the Board issued a decision adjudicating 
the Veteran's appeal with regard to service connection for 
polymyositis.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In January 
2008, the Court granted a Joint Motion of the Veteran and the 
Secretary of Veterans Affairs (the Parties) vacating the 
November 2006 decision as to the issue of service connection 
for polymyositis and remanding the matter to the Board for 
compliance with the instructions in the Joint Motion.  

Received by VA in March 2008 was what could be construed as a 
claim for special monthly compensation for the need of aid 
and attendance of another person.  

Received by VA in February 2009 is a statement in which the 
Veteran stated that he would like to reopen a claim for 
unemployability.  

These matters are referred to the RO for appropriate action.  
In this regard, the Veteran is asked to clearly indicate to 
the RO if he is raisings such claims.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the Joint Motion, the Parties agreed that the Board should 
have returned an October 2003 VA examination as inadequate 
because "the VA examiner who performed that exam did not 
provide a sufficient opinion regarding whether the 
Appellant's polymyositis was related to Appellant's 
service."  The Parties also agreed that "[t]he Board should 
have instructed the . . . RO to adjudicate whether Appellant 
was entitled to service connection for his polymyositis 
secondary to his service-connected knee arthritis."  The 
Parties also stated that the examiner should have provided an 
opinion regarding the etiology of the Veteran's diagnosed 
polymyositis.  

As the Parties have agreed to the above and the Court has 
ordered the Board to comply with these instructions, the 
Board must remand this matter to afford the Veteran another 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with regard to his 
polymyositis.  The examiner is asked to 
provide an opinion that fully addresses 
the issues listed below.  A copy of this 
Remand and the Veteran's claims file must 
be provided to the examiner and the 
examiner must review the Veteran's claims 
file contemporaneous to the examination.  
The examiner is asked to annotate the 
examination report as to whether the 
claims file was reviewed.  The examiner 
must provide a rationale for all opinions 
rendered.  Of note is that an opinion is 
inadequate if it consists of only 
conclusions and facts without a meaningful 
rationale.  In this regard, the examiner 
may wish to review the Joint Motion of 
January 2008.

(a)  Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the Veteran's 
diagnosed polymyositis had onset 
during, was aggravated by, or was 
caused by his active service.  

(b)  Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the Veteran's 
diagnosed polymyositis was caused by or 
aggravated by his service connected 
knee arthritis.  

(c)  Provide an opinion as to the 
etiology of the Veteran's diagnosed 
polymyositis.  

2.  After completion of the above, the 
RO/AMC must review the examination report 
along with this Remand.  If the 
instructions in this Remand are not 
complied with in full, return the 
examination report to the examiner for 
compliance or schedule the Veteran for 
another examination.  The RO is asked to 
review the Joint Motion in this regard.

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought by the 
Veteran is not granted in full, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




